         Case 1:20-cr-00603-PKC Document 58 Filed 09/03/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     September 3, 2021

BY CM/ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
Daniel P. Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Nicholas Joseph, S2 20 Cr. 603 (PKC)

Dear Judge Castel:

        On August 27, 2021, the Government updated the Court regarding the whereabouts of the
defendant’s legal papers following the defendant’s transfer from the Metropolitan Detention
Center (“MDC”) to the Metropolitan Correctional Center (“MCC”), as ordered by the Court during
the final pretrial conference. (Dkt. 45). The Government writes to update the Court regarding its
efforts to locate the defendant’s missing legal materials described in the defendant’s August 29,
2021 letter.

        The Government forwarded the defendant’s August 29, 2021 letter to BOP Legal that same
day, and BOP Legal responded on August 30, 2021 that according to MCC staff, the defendant
was in possession of his legal paperwork. The Government has also followed up with BOP Legal
to communicate defense counsel’s continuing concerns regarding additional missing legal
paperwork on August 30, August 31, September 2, and September 3, 2021 and passed along
descriptions of the specific items listed in the defendant’s letter. As of today, however, the
Government has received no additional information from BOP Legal regarding the whereabouts
of the missing items described by the defendant.

       For the same reasons set forth in the Government’s August 24, 2021 letter, (Dkt. 43), the
Government also opposes the defendant’s renewed request for a two to three week adjournment of
the September 8, 2021 trial. Indeed, the defendant’s letter does not make clear why the defendant’s
missing property requires an adjournment of the trial date, especially in light of the fact that the
defendant has been in possession of the Rule 16 discovery materials in this case for months and
the Government produced 18 U.S.C. § 3500 materials two weeks in advance of trial.
         Case 1:20-cr-00603-PKC Document 58 Filed 09/03/21 Page 2 of 2

 Hon. P. Kevin Castel                                                                    Page 2
 September 3, 2021

Moreover, the Government has endeavored to ensure that the defendant has full access to discovery
and other materials in advance of trial, including, for example, offering to print and deliver
documents to MCC. As a result, the Government adheres to its view that the Court’s schedule up
to this point has provided more than adequate time for the defendant to be prepared for trial on
September 8, 2021.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                            By:       /s/
                                                    Andrew K. Chan / Celia V. Cohen /
                                                    Emily A. Johnson
                                                    Assistant United States Attorneys
                                                    Southern District of New York
                                                    (212) 637-1072 / 2466 / 2409

cc:    Counsel of record (by CM/ECF)
